Case: 15-41217      Document: 00513798968         Page: 1    Date Filed: 12/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                    No. 15-41217                               FILED
                                  Summary Calendar                     December 15, 2016
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN MORALES-LEON, also known as Juan L. Morales,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:15-CR-209-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Juan Morales-Leon appeals the sentence imposed following his guilty
plea conviction for illegal reentry following deportation in violation of 8 U.S.C.
§ 1326. He contends that the district court committed reversible plain error by
classifying his 1997 Illinois conviction for aggravated criminal sexual abuse as
a crime of violence under 18 U.S.C. § 16(b) and, thus, an aggravated felony for
purposes of § 1326(b)(2). Morales-Leon argues that his prior conviction does


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41217    Document: 00513798968      Page: 2   Date Filed: 12/15/2016


                                 No. 15-41217

not qualify as an aggravated felony pursuant to 8 U.S.C. § 1101(a)(43)(F)
because, under the reasoning in Johnson v. United States, 135 S. Ct. 2551
(2015), the crime of violence definition in § 16(b) is unconstitutionally vague.
      The Government has filed an unopposed motion for summary affirmance
asserting that Morales-Leon’s arguments are foreclosed by our recent decision
in United States v. Gonzalez-Longoria, 831 F.3d 670 (5th Cir. 2016) (en banc),
petition for cert. filed (Sept. 29, 2016) (No. 16-6259). In the alternative, the
Government requests an extension of time in which to file a brief on the merits.
      The Government is correct that Gonzalez-Longoria forecloses Morales-
Leon’s facial vagueness challenge to § 16(b), as well as his challenge to our
application of § 16(b) on due process grounds. See id. at 677. Accordingly, the
Government’s motion for summary affirmance is GRANTED, the alternative
motion for an extension of time to file a brief is DENIED, and the judgment of
the district court is AFFIRMED.




                                        2